IN THE SUPREME COURT OF THE STATE OF NEVADA


                    AHED SAID SENJAB,                                          No. 84498
                                 Petitioner,
                                       vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                                                                                   FILED
                    CLARK; AND THE HONORABLE T.                                    JUL 20 2022
                    ARTHUR RITCHIE, JR., DISTRICT                                 ELIZABETH A_ BROWN
                    JUDGE,                                                      CLERK   SUPREME COURT
                                                                               BY
                                 Respondents,                                               CLERK
                                      and
                    MOHAMAD ABULHAKIM ALHULAIBI,
                                 Real Party in Interest.

                                         ORDER DISMISSING PETITION

                                Petitioner has filed a motion to dismiss this matter. Cause
                    appearing, the motion is granted and this matter is dismissed. Cf. NRAP
                    42(b). The parties shall bear their own costs and fees.
                                It is so ORDERED.1




                                                        CLERK OF THE SUPREME COURT
                                                        ELIZABET A ROi

                                                                           c




                           'Given the dismissal of this rnatter, this court takes no action on real
 SUPREME COURT      party in interest's motion to suspend briefing or for an extension of time to
       OF
     NEVADA
                    file an answer.

CLERK'S ORDER

 ith 047   44:giu
                     cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                           Willick Law Group
                           Markman Law
                           Eighth District Court Clerk




 SUPREME COURT
         OF
      NEVADA



CLERK'S ORDER

 10) 1,147   c4Diz                                       2